DENY; and Opinion Filed June 25, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00684-CV

                        IN RE ASHLEY LAMBERT CROEL, Relator

                 Original Proceeding from the 429th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 429-51433-2010

                             MEMORANDUM OPINION
                            Before Justices O'Neill, Lang, and Brown
                                   Opinion by Justice O'Neill
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its order of dismissal, vacate an order granting attorney’s fees to an ad litem

appointed in the case, vacate an order of income withholding related to the order granting the ad

litem’s attorney’s fees, and set hearings on all of relator’s live pleadings and that the Court

further enjoin the trial court from dismissing relator’s case without first considering her “timely

challenges.” The facts and issues are well known to the parties, so we do not recount them here.

       Relator’s petition does not comply with the Texas Rules of Appellate Procedure. The

Texas Rules of Appellate Procedure have specific requirements for the form and contents of a

petition for writ of mandamus. TEX. R. APP. P. 52.3. As under rule 38.1, applicable to appellate

briefs in general, applicants for extraordinary relief must state concisely the complaint they may

have, provide understandable, succinct, and clear argument for why their complaint has merit in

fact and in law, and cite and apply law that is applicable to the complaint being made along with
record references that are appropriate. TEX. R. APP. P. 52.3(f), (g), (h), (i); see also Bolling v.

Farmers Branch Indep. Sch. Dist., 315 S.W.3d 893, 895 (Tex. App.—Dallas 2010, no pet.)

(applying TEX. R. APP. P. 38.1(f), (h), and (i)). To comply with the rules of appellate procedure,

the brief must “guide us through the appellant's argument with clear and understandable

statements of the contentions being made.” Bolling, 315 S.W.3d at 896. If the Court must

speculate or guess about what contentions are being made, then the brief fails. Id. This Court is

not responsible for identifying possible trial court error. See Canton–Carter v. Baylor College of

Medicine, 271 S.W.3d 928, 931 (Tex. App.—Houston [14th Dist.] 2008, no pet.). This Court is

also not responsible for searching the record for facts that may be favorable to a party's position.

See Fredonia State Bank v. Gen. Am. Life Ins. Co., 881 S.W.2d 279, 283–84 (Tex. 1994).

Relator has failed to demonstrate why the orders from which she seeks relief constitute clear

abuses of discretion by the trial court.       Because relator has failed to comply with the

requirements of rule 52.3, she has failed to show she is entitled to relief. TEX. R. APP. P. 52.8(a).

Accordingly, we DENY the petition for writ of mandamus.




                                                      /Michael J. O'Neill/
                                                      MICHAEL J. O'NEILL
                                                      JUSTICE


140684F.P05




                                                –2–